DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed 09/23/2021 has been entered. Claim(s) 1 and 10-19 is/are currently amended. Claim(s) 20 has/have been canceled. New claim(s) 21 has/have been added. Claim(s) 1-19 and 21 is/are pending.

Priority
As discussed in the prior Office action (mailed 06/24/2021), Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120. Accordingly, claims 1-19 and 21 are not entitled to the benefit of the prior '165 application for at least the reasons discussed in the prior Office action.

Objections/Rejections Withdrawn
Objections to the claims and rejections under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) has/have been withdrawn in view of Applicant's amendments to the claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-10 and 12-19 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 3-10 and 12-19, the limitation "for stabilizing the active agent" is indefinite. The phrase "for stabilizing" appears to indicate the chelating agent is merely capable of stabilizing the active agent, rather than indicating the chelating agent necessarily performs this function. However, Applicant discloses several chelating agents as capable of stabilizing an active agent that are commonly provided for a different purpose/function in an analyte sensor, such as transition metals used in electron transfer agents. As there is no necessary relationship between the active agent and chelating agent recited, it is unclear if the limitation is intended to encompass analyte sensors that include agents that are capable of stabilizing the active agent but are used for other purposes, or if the claimed glucose sensor is limited to chelating agents actively stabilizing the active agent, which Applicant discloses is achieved by the active agent and chelating agent bonding and/or forming a complex.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3-4, 6 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2008/0319296 A1 (previously cited, Bernstein).
Regarding claim 1, Bernstein teaches a glucose sensor comprising: 
a working electrode (working electrode 501) comprising a sensing layer disposed thereon (sensing layer 508), the sensing layer comprising a glucose responsive enzyme; 
a counter electrode (counter electrode 503); and 
an active agent comprising an antiglycolytic agent or precursor thereof (¶ [0081]) and a chelating agent for stabilizing the active agent positioned proximate to the working electrode (¶ [0067]; ¶ [0069]; etc. where transition metal is disclosed by the applicants as being a chelating agent that stabilizes an antiglycolytic agent, such as glyceraldehyde).
Regarding claims 3 and 4, Bernstein teaches the antiglycolytic agent is glyceraldehyde, fluoride, or mannose (¶ [0081]). 
Regarding claim 6, Bernstein teaches the chelating agent is a transition group metal (¶ [0069]).
Regarding claim 9, Bernstein teaches the sensing layer comprises an electron transfer agent (¶ [0061]). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein.
Regarding claim 5, Bernstein teaches the limitations of claim 4, as discussed above, but does not expressly teach the glyceraldehyde is present in the range of from about 1 microgram to about 2 milligrams. Although Bernstein does not disclose a particular amount of glyceraldehyde, determining the optimum or workable ranges by routine experimentation is ordinarily within the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-13, 18 and 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7, 9-15 and 19-20 of U.S. Patent No. 8,160,670 B2 in view of US 2005/0199494 A1 (previously cited, Say).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-7, 9-15 and 19-20 of US 8,160,670 B2 anticipate each limitation of claims 1-13 and 21 of the present application with the exception of the sensing layer comprising a glucose responsive enzyme, and, with respect to claim 18 of the present application, anticipates each limitation with the exception of the sensing layer comprises an electron transfer agent. Say teaches and/or suggests a glucose sensor comprising a working electrode having a sensing layer disposed thereon, the sensing layer including a glucose-responsive enzyme and an electron transfer agent .

Claim(s) 10-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7, 15 and 19-20 of U.S. Patent No. 8,160,670 B2 in view of Say and US 2005/0031689 A1 (previously cited, Shults).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-7, 15 and 19-20 of US 8,160,670 B2 anticipate each limitation of claims 1-13 and 21 of the present application with the exception of the sensing layer comprising a glucose responsive enzyme, that the sensor comprises a membrane disposed over at least a portion of the sensing layer that includes the antiglycolytic agent or precursor thereof and the chelating agent. 
Say teaches/suggests a glucose sensor comprising a working electrode having a sensing layer disposed thereon, the sensing layer including a glucose-responsive enzyme (¶ [0132] sensing layer 64 in direct contact with the working electrode 58a that may contain a catalyst, such as glucose oxidase), such that it would have been obvious to one of ordinary skill in the art to modify the sensor of claim(s) 1-7, 15 and 19-20 of US 8,160,670 B2 with the sensing layer comprising a glucose responsive enzyme and an electron transfer agent in order to facilitate a reaction of the analyte (Say, ¶ [0132]). 
Additionally, Shults teaches/suggests a glucose sensor having a membrane disposed over an analyte-responsive enzyme (e.g., ¶ [0073]; ¶ [0086]; etc.), wherein the membrane comprises etc.), such that it would have been obvious to one of ordinary skill in the art to modify the sensor of claim(s) 1-7, 15 and 19-20 of US 8,160,670 B2 with a membrane having the antiglycolytic agent and chelating agent for stabilizing said antiglycolytic agent as a simple substitution of one known means for incorporating the active agents into the sensor for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 1-11 and 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10 of U.S. Patent No. 8,792,956 B2 in view of Say.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-10 of US 8,792,956 B2 anticipate each limitation of claims 1-11 and 21 of the present application with the exception of the sensing layer comprising a glucose responsive enzyme. Say teaches/suggests a glucose sensor comprising a working electrode having a sensing layer disposed thereon, the sensing layer including a glucose-responsive enzyme and an electron transfer agent (¶ [0132] sensing layer 64 in direct contact with the working electrode 58a that may contain an electron transfer agent and a catalyst, such as glucose oxidase). It would have been obvious to one of ordinary skill in the art to modify the sensor of claim(s) 1-10 of US 8,792,956 B2 with the sensing layer comprising a glucose responsive enzyme and an electron transfer agent in order to facilitate a reaction and electrooxidation of the analyte (Say, ¶ [0132]).
Claim(s) 10-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of U.S. Patent No. 8,792,956 B2 in view of Say and Shults.

Say teaches/suggests a glucose sensor comprising a working electrode having a sensing layer disposed thereon, the sensing layer including a glucose-responsive enzyme (¶ [0132] sensing layer 64 in direct contact with the working electrode 58a that may contain a catalyst, such as glucose oxidase), such that it would have been obvious to one of ordinary skill in the art to modify the sensor of claim(s) 1-8 of US 8,792,956 B2 with the sensing layer comprising a glucose responsive enzyme and an electron transfer agent in order to facilitate a reaction of the analyte (Say, ¶ [0132]). 
Additionally, Shults teaches/suggests a glucose sensor having a membrane disposed over an analyte-responsive enzyme (e.g., ¶ [0073]; ¶ [0086]; etc.), wherein the membrane comprises bioactive agents (Abstract; ¶ [0017]; etc.), such that it would have been obvious to one of ordinary skill in the art to modify the sensor of claim(s) 1-8 of US 8,792,956 B2 with a membrane having the antiglycolytic agent and chelating agent for stabilizing said antiglycolytic agent as a simple substitution of one known means for incorporating the active agents into the sensor for another to yield no more than predictable results. See MPEP 2143(I)(B).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Claim 1 does not explicitly require that the active agent and chelating agent are separate from the sensing layer. Applicant expressly discloses positioning an antiglycolytic agent or a precursor thereof and a chelating agent proximate to the working electrode of the sensor includes formulation in the sensing layer (¶ [0018]).
With respect to the double patenting rejections, Applicant submits, "Applicant respectfully requests that the rejection be held in abeyance until allowable subject matter has been indicated in this application. Should the double patenting rejection be the only rejection remaining in the present application, Applicant will consider filing a terminal disclaimer at that time" (Remarks, pg. 9).
In accordance with MPEP 804(I)(B)(1), "Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated." As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Meredith Weare/Primary Examiner, Art Unit 3791